MEMORANDUM OPINION
ELLEN SEGAL HUVELLE, United States District Judge .
Plaintiff Philip Tridico has moved for attorneys fees and costs pursuant to 42 U.S.C. § 2000e-5(k) and 38 U.S.C. § 4323(h)(2), under which the Court has discretion to award reasonable fees to a prevailing-party. (Pl.s Mem. in Supp. of Mot. for Attorneys Fees and Costs [ECF No. 76] at 3 (“Pis. Mot.”).) Defendant, the District of Columbia (the “District”), does not dispute that plaintiff is entitled to fees, but it argues that Tridicos request of $314,734.62 in fees and $2,797.66 in costs is unreasonable and should be denied in part. (See Def.s Oppn Br. [ECF No. 79] at 1; Pis Reply Br. [ECF No. at 23].) The District proposes various reductions in fees and costs, for a total recovery of no more than. $151,061.97. (Def.s Oppn Br. at 2-3.) The Court agrees that Tridico is not entitled to the full amount requested, though he is entitled to more than the District proposes to pay. Therefore, Tridi-cos motion will be granted in part and denied in part.
BACKGROUND
The background, of this case has been laid out in great detail in the Courts previous Memorandum Opinion. See Tridico v. Dist. of Columbia, 130 F.Supp.3d 17, 19-23 (D.D.C. 2015). The Court will therefore recite only the facts relevant to Tridicos fee petition.
Tridico, a Roman Catholic who previously served in the United States Marine Corps and the Marine Corps Reserves, became a police officer in the District of Columbia Metropolitan Police Department in 2006. In 2013, Tridico brought this action against the District, alleging that he was subjected to discrimination, retaliation, and a hostile work environment on the basis of his • religion, in violation of Title VII of the Civil Rights Act, 42 U.S.C. .§ 2000e ei seq., and on the basis of his prior military service, in violation of the Uniformed Services .Employment and Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4301 et seq. (Compl., June 21, 2013, [ECF No. 1] at 10-12.).1
*104The District moved for summary judgment, which the Court granted in part and denied in part. See Tridico, 130 F.Supp.3d at 19. Following summary judgment, four of Tridicos five surviving claims went to trial: (1) hostile work environment under Title VII; (2) retaliation under Title VII; (3) hostile work environment under US-ERRA; and (4) retaliation under USER-RA. (Order, Dec. 23, 2015 [ECF No. 49].) A jury heard the case over four days beginning on December 11, 2015.
After deliberations, the jury returned a verdict in favor of Tridico on his Title VII claims. (See Verdict Form [ECF No. 70].) Specifically, the jury found that Tridico proved by a preponderance of the evidence that (1) the District “subjected [Tridico] to unwelcome harassment based on his religion that was so severe or pervasive ... as to affect a term, condition, or privilege of [Tridicos] employment;” (2) Tridico “complained to his superiors about harassment ... and [the District] subjected [Tridico] to an adverse employment action when it transferred him out of the VICE unit;” and (3) the District “would not have transferred [Tridico] out of the VICE unit but for his complaint about harassment based on his religion.” (Id. at 1-2.) As a result of its finding on the Title VII claim, the jury awarded Tridico $20,000 in compensatory damages for “emotional pain, suffering, inconvenience, mental anguish, and/or other non-monetary losses.”2
By contrast, the jury found in favor of the District on Tridicos USERRA claims. The jury determined that Tridico proved by a preponderance of the evidence that (1) the District “subjected [Tridico] to unwelcome harassment based on his prior military service that was so severe or pervasive ... as to affect a term, condition, or privilege of [Tridicos] employment,” and (2) Tridico “complained to his superiors about harassment ... based on his prior military service, and that [the District] subjected [Tridico] to an adverse employment action when it transferred him out of the VICE unit.” (Id. at 2.) However, the jury did not find that Tridico proved eau-sation-that his complaint about harassment “was a substantial or motivating factor” in the adverse employment action. (See id.) Thus, the jury did not award any damages for Tridicos USERRA claim. (Id. at 3.)3
LEGAL STANDARD
The Court has discretion to award a prevailing party reasonable attorneys fees and costs in Title VII and USERRA actions. See 42 U.S.C. § 2000e-5(k) (“In any action or proceeding under [Title VII], the court, in its discretion, may allow the prevailing party ... a reasonable attorneys fee”); 38 U.S.C. § 4323(h)(2) (“In any action or proceeding to enforce a provision of [USERRA] ..., the court may award any such person who prevails in such action or proceeding reasonable attorney fees, • ex*105pert witness fees, and other litigation expenses”). A party seeking attorneys fees and expenses must file a motion to the Court which “specifies] the judgment and the statute, rule, or other grounds entitling the movant to the award” and stating the amount sought. Fed. R. Civ. P. 54(d)(2)(B).
In a fee petition, the moving party “bears the burden of establishing entitlement to an award, documenting the appropriate hours, and justifying the reasonableness of the rates.” Covington v. Dist of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995). The movant may satisfy this burden by presenting evidence of “the attorneys billing practices; the attorneys skill, experience, and reputation; and the prevailing market rates in the relevant community.” Id. After such evidence has been presented, the burden shifts to the party opposing the fee petition to rebut the reasonableness of the requested award. Id. at 1109-10.
In evaluating a fee petition, the Court first determines whether the movant was the prevailing party, and second whether the movants fee request is reasonable. Does I, II, III v. D.C, 448 F.Supp.2d 137, 140 (D.D.C. 2006). To determine whether the fee request is reasonable, courts engage in a three-step analysis: “(1) determination of the number of hours reasonably expended'in litigation; (2). determination of a reasonable hourly rate or ‘lodestar’; and (3) the use of multipliers as merited.” Covington, 57 F.3d at 1107 (quoting Save Our Cumberland Mountains, Inc., et al. v. Hodel, 857 F.2d 1516 (D.C. Cir 1988)). Even after courts determine the lodestar figure, they may reduce the overall award to account for, inter alia, limited success on the merits and unreasonable billing practices. See, e.g., Craig v. Dist. of Columbia, No. CV 11-1200, 197 F.Supp.3d 268, 282, 2016 WL 3926253, at *9 (D.D.C. July 15, 2016).
ANALYSIS
The District does not dispute Tridicos entitlement to attorneys fees based on the jury’s verdict in Tridicos favor on his Title VII claims. Nevertheless, the District argues that the award requested by Tridico is unreasonable on several grounds and proposes various reductions. After considering whether Tridico has met his initial burden to “document[] the appropriate hours, and [to] justifyf] the reasonableness of the rates,” see Covington, 57 F.3d at 1107, the Court will proceed to address the Districts specific arguments.
I. TRIDICOS DOCUMENTATION OF APPROPRIATE HOURS AND JUSTIFICATION OF REASONABLE RATES
In support of his fee petition, Tridico submitted the following evidence: (1) the declaration of Brian J. Markovitz, partner at Joseph, Greenwald & Laake, PA. (“JG & L”), the firm that represented Tridico on a contingency basis beginning October 2012; (2) the declaration of Nicholas Woodfield, the principal at the Employment Law Group, P.C.; (3) and the declaration of Linda Thatcher, an experienced employment litigator.
Over the first nine and a half pages of his declaration, Markovitz details the experience of the JG & L attorneys that worked on Tridicos case, attests to JG. & Ls billing and record-keeping practices, and declares that those practices were followed in this case. (See Markovitz Decl. [ECF No. 75-4], ¶¶ 1-25.) Markovitz also submitted daily billing records for each JG & L professionals fees and the costs incurred by the law firm. (See id. at 12-39.) Both Woodfield and Thatchers declarations speak to the reasonableness of the fees requested by JG & L, based on their *106experience in employment litigation, their work with JG & L professionals, and the prevailing market rates for similar work. (See Woodfíeld Deck [EOF' No. 75-5]; Thatcher Deck [EOF No. 75-6].) Thus, as to the legal work performed by JG & L, Tridico carried his initial burden of demonstrating “documentation of] the appropriate hours, and justification of] the reasonableness of the rates.” See Covington, 57 F.3d at 1107.4
By contrast, Markovitz devotes only two paragraphs of his declaration to justifying the fees incurred by Berry & Berry, PLLC, the firm that represented Tridico in his DCHRA claims before DCOHR. (See Markovitz Deck ¶¶ 26-27.) Although Markovitz submits “recorded hours and expenses of work performed” by Berry & Berry, the request for fees for Berry & Berrys legal work is otherwise unsubstantiated. (See id.) Based on the time records of Berry & Berry, the Court cannot discern evén the full name of the attorneys who worked on Tridicos case, let alone the attorneys education and experience. Woodfíeld and Thatcher do not address the reasonableness of 'the fees reported by Berry & Berry or attest to those attomeys skill, expertise, or reputation. (See Woodfíeld Deck; Thatcher Deck)
With respect to the legal work performed by Berry & Berry, Tridico has therefore failed to carry his initial burden: Tridico submitted no evidence of “the [Berry & Berry] attorneys billing practices; the [Berry & Berry] attorneys skill, experience, and reputation.” See Covington, 57 F.3d at 1107; As a result, the Court will reduce Tridicos requested fees by $20,163.00, the amount he requested for Berry & Berrys legal work.5 For the same reason, the Court will not award the requested $47.30 in costs attributed to Berry & Berrys representation of Tridico.
II. UNREASONABLE BILLING RATES
1. Applying 2016 USAO Rates to Work Performed Before 2016
Tridico seeks reimbursement of his attorneys fees incurred between 2012 and 2016 at the rates set by the District of Columbia United States Attorneys Office (“USAO”) for work performed- in 2016. (Pks Mot. at 12.)6 Tridico argues that ap*107plying the 2016 USAO rates to work done in prior years is appropriate to account for the Districts unnecessary delay in resolving the lawsuit and to account for the lost time-value of money. {Id. at 11-12.) The District argues that the fee award should be calculated using the rates in effect at the time the work was' performed, which would constitute a $14,909.90 reduction in the fees that Tridico has requested. (Def.s Oppn at 7-9.) '
There is no dispute that the USAO and Laffey rates are appropriate in this case. Courts in this circuit have determined that Title VII actions aré sufficiently complex to justify awarding attorneys fees at Laf-fey rates-and by implication at the USAO rates that replaced them. See Craig, 197 F.Supp.3d at 275, 2016 WL 3926253, at *3 (collecting eases). Indeed, the USAO Matrix applies to Title VII actions by its own terms. See USAO Attorneys Fees Matrix—2015-2017 n.l (“The matrix’is intended for use. in cases in which a fee-shifting statute permits the prevailing party to recover “reasonable” attorneys fees” (citing, as an example, Title VII))..
As to determining which years USAO and Laffey rates should apply to the legal work performed in this case, the D.C. Circuit has sanctioned the application , of current prevailing rates-as opposed to the rates in effect when the work was performed-as a means of compensating the party seeking attorneys fees for the delay in receiving payment. See West v. Potter, 717 F.3d 1030, 1034 (D.C. Cir. 2013). However, the D.C. Circuit has cautioned that there is a “strong presumption” in favor of the application of historical rates. Id. Here, the Court does not find that “compensation for delay is necessary to provide a reasonable fee” such that current USAO rates should be applied to ■ past work. See' id.
It does not appear that the resolution of this lawsuit was delayed. Tridico filed this lawsuit on June 21, 2013, and the matter went to trial on January 11,- 2015.7 Although the Districts failure to attend settlement conferences is regrettable, that failure did not significantly delay the resolution of the litigation. While the District engaged in motions practice, it did not raise frivolous legal arguments, and the parties were able to narrow'the issues that went to trial. Indeed, the District prevailed in part on its motion for summary judgment and on its position on various legal issues leading up to trial. The Court finds that there is no good reason to deviate from the “strong presumption” of applying historical rates here.8 The Court will there*108fore reduce Tridicos requested rates to reflect the USAO or Laffey rates in effect at the time the work was performed.
2. Fees on Fees
Tridico seeks $52,524.50 in fees for time spent preparing his motion for attorneys fees and reply to the Districts opposition brief. (See Ex. A, Markovitz Decl, at 24-25; Pl.s Reply at 22.) The District argues that Tridico should recover only 50% of the USAO rates for the work performed preparing the fee petition, reasoning that this legal work is “inherently less complicated than the underlying litigation” that justified full USAO or Laffey rates. (Defls Oppn Br. at 14.) On that basis, the District proposes a reduction of $26,262.25. (See id.) In support of its position, the District fails to point to any cases arising under Title VII, only citing to cases awarding fees under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415. (See id.; Pl.s Reply Br. at 21-22.)
There are instances where courts are justified in reducing the award requested for work in connection with a fee petition. See Craig, 197 F.Supp.3d at 282, 2016 WL 3926253, at *9. In Craig, for instance, the party seeking attorneys fees requested an additional 15% of the lodestar—over $80,-000-as compensation for the time spent on the fee petition. Id. In that case, Judge Contreras found the fees on fees request to be excessive, especially given that some of the time spent on the fee petition was already counted towards the lodestar. Id. Here, instead of seeking a percentage of the total fee award, Tridico has detailed the time spent on his fee petition, and there has been no double-counting. On these facts, the Court finds no reason to reduce Tridicos award for time spent preparing his fee petition.
II. LIMITED SUCCESS
The District next argues that Tridicos fee request should be reduced by 10% to reflect his limited success in this litigation. (See Def.s Oppn Br. at 9-13.) The District notes that, although Tridico proved Title VII liability, the jury found for the District on Tridicos USERRA claims, and Tridico was not entitled to economic damages under Title VÍI or US-ERRA. (Id.) In response, Tridico argues that “not only did [he] prevail on his US-ERRA claim, but such a claim was novel and hotly disputed.” (Pl.s Reply Br. at 15.)
A litigant need not prevail on each and every claim to be considered the prevailing party in a Title VII lawsuit. See Ashraf-Hassan v. Embassy of Fr. in the U.S., 189 F.Supp.3d 48, 55-56 (D.D.C. 2016). Although generally fees should not be awarded for unsuccessful claims, it is difficult to parse success for claims that “involve a common core of facts” or “related legal theories.” Hensley v. Eckerhart, 461 U.S. 424, 434-35, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983). In those cases, “[m]uch of counsels time will be devoted generally to the litigation as a whole, making it difficult to divide the hours expended on a claim-by-claim basis” and courts should “focus on the significance of the overall relief obtained by the plaintiff in relation to the hours reasonably expended on the litigation.” Id. at 435, 103 S.Ct. 1933.
First, Tridico did not prevail on his US-ERRA claim. It is true, as Tridico points out, that the jury found that the District “subjected [Tridico] to unwelcome harassment based on his prior military service *109that was so severe or pervasive ... as to affect a term, condition, or privilege of [Tridicos] employment.” (Id. (quoting Verdict Form at 2).) However, Tridieo failed to prove causation: the jury did not find that his “complaint about harassment in the workplace based on his prior military service was a substantial or motivating factor in [the District] transferring [Tridi-co] out of the VICE unit.” (See Verdict Form at 2.) The jury found no damages for lost earnings, the only type of damages Tridieo sought under USERRA. (See id. at 3.)
In addition, Tridieo failed to demonstrate that he suffered economic harm from the Districts conduct, as he alleged in his complaint. At trial, Tridieo presented an economics expert witness who estimated that Tridieo had lost $40,000 in overtime pay because after he was transferred out of the VICE unit. (See Report of Jerome S. Paige at 1.) Although the jury awarded $20,000 in compensatory damages, the jury found that Tridieo suffered no lost earnings. (See id.)
Here, as is often the case where the various claims are interrelated, it is impossible to separate out the work done on unsuccessful claims. The Court must therefore “simply reduce the award to account for the limited success.” See id. at 436-37, 103 S.Ct. 1933. In light of the fact that Tricico prevailed on only his Title VII claims, and only to the extent that he collected non-economic damages, the Court finds that a 10% reduction of the total fee award is appropriate.
III. UNREASONABLE BILLING . PRACTICES
The District takes issue with two billing practices reflected in Tridicos invoice, arguing for (1) a 5% overall reduction to account for block billing, and (2) a 50% reduction in fees for travel time, which was billed at 100% the USAO and Laffey rates. (Def.s Oppn Br. at 1-2, 13.) Tridieo vigorously disputes having block billed any entries but concedes that travel time should be billed at 50% of the normal billing rate. (Pl.s Reply Br. at 19-20). Because Tridicos billing records are in fact block-billed, the parties disagree on the precise amount of travel time to be discounted.
1. Block Billing
Block billing involves lumping multiple tasks into a single time entry, which can “mak[e] it impossible to evaluate their reasonableness.” See Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 971 (D.C. Cir. 2004). While block billing is not “prohibited],” courts often reduce fee awards as a result of it. See Role Models Am., Inc., 353 F.3d at 971; Bennett v. Castro, 74 F.Supp.3d 382, 406 (D.D.C. 2014); In re InPhonic, Inc., 674 F.Supp.2d 273, 289 (D.D.C. 2009); Summers v. Howard Univ., 2006 WL 751316, at *7 (D.D.C. Mar. 20, 2006). Even if tasks are adequately described, there is simply no way for the Court to assess whether the time spent on each of those tasks was reasonable when they are lumped together. See Role Models Am., Inc., 353 F.3d at 970 (court must “determine with a high degree of certainty that such hours were actually and reasonably expended”) (quoting In re Olson, 884 F.2d 1415, 1428 (D.C. Cir. 1989). Where block billing is used infrequently, however, a reduction may not be warranted. See Fitts v. Unum Life Ins. Co. of Am., 680 F.Supp.2d 38, 42 (D.D.C. 2010) (declining a reduction where only a “relatively small fraction” of entries were block-billed).
There is no question that the JG & L time records are at least in part block-billed. It includes 50 entries of five hours or more, 19 of which are for more than eight hours, and many of which are block *110billed. (See, e.g., Ex. A, Markovitz Deck at 3 (November 12, 2013 entry by MSS for 5.50 hours for “[r]eview pleadings and case file - and email opp counsel re: 25(f) .conference;- prepare draft Local Rule 16.3 joint report; send draft to opp counsel”); id. at 15 (December 8, 2015 entry by BJM for 10.40 hours for “[djrafting pretrial statement, review of documents, drafting voir dire, jury instructions, etc., call and emails with opposing counsel re: status, drafting joint motion for extension for pretrial”); id. at 18 (December 22, 2015 entry by BJM for 8.20 hours for “[preparation for pretrial, research on jury determination issues, causation standard, and admissibility of EEOC findings, document review, meeting with SBV re: same and pretrial motions preparations”); id. at 23 (January 11, 2016 entry by BJM for 12 hours for “[tjravel time to and from D.C. Federal Court; trial; trial preparation; discussion with BJM and VM”). The most frequent block-billed entries are those that include travel time. In fact, with only three exceptions, travel time is block-billed along with other tasks. (See, e.g., Ex. A, Marko-vitz Deck at 24 (eight out of nine travel entries on that page block-billed with time spent at trial). But see id. at 13 (November 12, 2015 entries by VXM).)
Because the block billed entries that do not include travel are relatively infrequent, the Court rejects the Districts request to reduce Tridicos overall award by 5%. Instead, as explained below, travel time will be disambiguated, and the rate for that time will be reduced.
2. Travel Time
Tridico concedes that his fee request improperly bills attorney travel time at a full rate, as opposed to the correct rate of 50%. (See Pls. Reply Br. at 19; see also McAllister v. Dist. of Columbia, 21 F.Supp.3d 94, 106 (D.D.C. 2014) (“[I]n this Circuit, travel time is compensated at half of the attorneys rate.”). To account for this overbilling and to disambiguate the travel time from the other items in each entry, the District proposes estimating the round-trip from JG & Ls offices to the District Court at 1.5 hours. (See Def.s Oppn Br. at 13.). The Districts estimate of 1.5 hours comes directly from JG & Ls travel entries that were not block-billed. Tridico asks that the Court to estimate one hour for travel time, citing case law that estimated travel time for a different law firm “just across the District of Columbia border.” (See Pl.s Reply Br. at 20 (citing Blackman v. Dist. of Columbia, 397 F.Supp.2d 12, 16 (D.D.C. 2005).)
The District has the better approach. As a result, the Court will estimate 1.5 hours for travel time on block-billed entries and reduce .the rate for that time by 50%.
IV. UNREASONABLE COSTS
The District objects to three aspects of Tridicos request for costs, arguing that (1) Tridicos printing costs should be limited to $0.15 per page; (2) Tridico overbilled by $247.25 for court reporters and depositions; and (3) Tridico unreasonably billed certain parking expenses. (Def.s Oppn Br. at 13-14.)
1. Printing Costs
Tridico seeks reimbursement for printing costs at $0.15 for black-and-white copies and $0.75 for color copies. In response to the Districts objection, Tridico has conceded a $0.50 reduction for color copies to $0.25 per page, an amount approved in. Salazar v. Dist. of Columbia, 991 F.Supp.2d 39, 64 (D.D.C. 2014). The Court accepts this concession, which amounts to a $12.50 reduction in printing costs.
*1112. Court Reporter and Deposition Costs
With his reply brief, Tridico submitted the receipts from the court-reporter service he used in connection with his depositions. (See Ex. 2 & 3, Pl.s Reply Br.) The figures are those that Tridico initially reported in his cost ledger, and the Court-finds that those costs are reasonable. As a result, the Court will not make any reduc- ’ tions to the costs for court reporters and depositions.
3. Parking Costs
Finally, the District objects to various costs related to parking. First, the District objects to the fact that Mr. Vinnick sought $37.00 for two parking fees for a single day on December 22, 2015. (Def.s Oppn Br. at 14). Second, the District objects to parking expenses for Ms. Cherry' on January 8, 2015, and January 16, 2015, arguing there is no evidence that Ms.- Cherry actually traveled to court those days. (Id.)
As to the Districts first objection, Tridi-co concedes a reduction of $18.50 for the potentially erroneous double charge for Mr. Vinnieks parking. (Pl.s Reply Br, at 21.) As to the second objection, Tridico offers no response. (See id,) The Court will eliminate the cost of the duplicative parking fee for. Mr.. Vinnick and the parking fee for the two days Ms. Cherrys presence in court is not accounted for, for a total reduction of $72.00. > .
CONCLUSION
Accordingly, Tridicos motion for attorneys fees'is GRANTED IN PART and DENIED IN PART. A separate Order accompanies this Memorandum Opinion.
Attachment
*112[[Image here]]
*113[[Image here]]
*114[[Image here]]
*115[[Image here]]
*116[[Image here]]
*117[[Image here]]
*118[[Image here]]
*119[[Image here]]
*120[[Image here]]
*121[[Image here]]
*12292.00 460.00 oro¡ 91.00 455.00 oro Call with DCAG ic: conference call with Judge Huvelle. Call with economic expert BJM ¡12/08/14 No charge 0.00 0.00 OffO 455.00 OTO NC Kia 111/18/14 25.50 255.00 0.10 31.50 315.00 oroj lEmail to Opp counsel re: stipulations MSS ¡11/13/14 00X01 255.00 0.40 126.00 ¡315.00 0.40 |Telecojnf with client re: update ondiscoveiy and discussion of future motions. Review of depositions, research on RFAs for authentication purposes. hiSS 11/11/14 ¡782.00 460.00 1.70 773.50 455.00 1.70 BJM «/TI/U 17850 (Krese 0.70 220.50 OO'SU 0.70 Review latest document production from DC MSS 11/06/14 127.50 255.00 0.50 157.50 315.00 oro Research methods of stipulating authenticity MSS 111/05/14 204.00 2551 0.80 252.00 315.00 080 Finalize the errata sheet; meet with client to sign errata sheet MSS ¡10/30/14 No'charge 0.00 0.00 0.00 ¡15.00 0.30 ON Call with expert re: bill: call with client re: same MSS 10/28/14 51.00 255.00 0.20 63.00 315.00 0.20 ¡Email correspondence with client re: depo; call with client re: same MSS ¡10/27/14 127.50 255.00 0.50 157.50 315.00 OSO ¡Teleconf with client re: deposition errata - email to client re: same MSS 10/24/14 586.50 255.00 2.30 724.50 315.00 2.30 Review alberti depo; send witness email re: ! errata sheet SSFi 10/23/14 76.50 255.00 0.30 94.50 ¡315.00 OS’O Review transcript front 3rd party witness, alberti ¡MSS 10/22/14 408.00 25500 09'! OO'tOS 315.00 1.60 Errata sheet for client [Follow-up email to Opp Counsel re: additional documents to be produced in response to our ¡RPD request ¡MSS 10/22/14 51.00 255.00 oro 63.00 315.00 0.20 Prep for deposition: finish reviewing Tridico's deposition transcript for enalta; hlSS 10/10/14 637.50 255.00 ¡2.50 787.50 315.00 2.50 Meeting with MSS re: deposition, attending deposition of Officer Alberti. MSS 10/09/14 ¡1610.00 460.00 ¡3.50 .592.50 455.00 3.50 D/R BJM 10/09/14 1275.00 255.00 5.00 1.575.00 315.00 ¡5.00 Continue depo prep for officer alberti; continue reviewing Tridico depo transcript [Review of deposition outline fiom MSS for [deposition of Officer AlbertinL MSS 10/08/14 92.00 460.00 oro 91.00 ¡455.00 oro Draft questions for Ofc. Alberti depo BJM 10/08/14 178.50 255.00 ¡0.70 ¡220.50 315.00 0.70 SSFt 10/07/14
*123[[Image here]]
*124[[Image here]]
*12500*069 460.00 1.50 682.50 1455.00 on MP Review of motion for sj, research on worksharing agreement bctwccnDCOHR and EEOC. BJM 05/18/15 51.00 255.00 0.20 63.00 ¡315.00 0.20 MP Discussion with BJM re: cross-motion for SJ. Discussion with BJM regarding request for extension and previous communication with opposing counsel. JMXA.! 05/01/15 51.00 255.00 0.20 63.00 oo'sif 0.20 MP ;VXM 04/29/15 138.00 460.00 0£*0! 136.50 ¡455.00 0.30 ADR Finalized motion and orderpost-DC Gov review and prepared for filing._ Review of statement to Martha Mullen re: settlement BJM 03/23/15 76.50 255.00 0.30 94.50 315.00 0.30 MP VXM 03/03/15 76.50 255.00 0.30 94.50 00*51 £ 0.30 MP Follow-up communication with Owen Williams [regarding approval for motion to be filed. Communication with M. Mullen (opposing counsel) regarding approval for motion to be filed. VXM 0.3/0.3/15 76.50 255.00 0£*0 94.50 315 00 0.30 MP I VXM 03/03/15 00T0T 255.00 oro 126.00 ¡315.00 0.40 MP Reviewed and edited motion to modify scheduling order and order._ ¡VXM 03/03/15 382.50 255.00 1.50 472.50 315.00 1.50 MP Reviewed all communication between counsel, reviewed scheduling order and all deadlines; drafted motion to modify scheduling order and proposed order, and sent to BJM for review' and review by opposing counsel Communication with BJM regarding drafting [motion for Judge Huvelie. VXM 03/02/15 51.00 255.00 0.20 63.00 315.00 0.20 MP ÍMXA. 03/02/15 92.00 460.00 oro 91.00 ¡455.00 oro MP Review of consent motion. BJM 03/02/15 255.00 255.00 1.00 315.00 315.00 1.00 ADR Began drafting settlement demand breaking down elements incase needed to prevail and justifying demand per discussion at mediation VXM 02/27/15 No charge 00*0 00*0 00*0 315.00 6.70 NC Preparation and travel for mediation with Judge Kave. VXM 02/24/15
*126[[Image here]]
*127[[Image here]]
*128[[Image here]]
*129[[Image here]]
*130[[Image here]]
*131[[Image here]]
*132[[Image here]]
*133[[Image here]]
*134[[Image here]]
*135[[Image here]]
*136[[Image here]]
*137[[Image here]]
*138[[Image here]]
*139[[Image here]]
*140[[Image here]]
*141[[Image here]]
*142[[Image here]]
*143[[Image here]]
*144[[Image here]]
*145[[Image here]]
*146[[Image here]]
*147[[Image here]]
*148[[Image here]]
*149[[Image here]]
*150[[Image here]]
*151[[Image here]]

. Tridicos complaint also included claims— ' which he later dismissed—for discrimination, hostile work environment, and retaliation under the District of Columbia Human Rights Act ("DCHRA”), D.C. Code § 2-1401 et seq. Tridico pursued those DCHRA claims in administrative proceedings before the District of Columbia Office of Human Rights (“DCOHR”) prior to filing this lawsuit. "The DCOHR determined that there was probable cause to believe that’the District had subjected [Tridico] to a hostile work environment because of his religion, but that there was no probable cause to support his retaliation claim.” Tridico, 130 F.Supp.3d at 22. In abandoning the DCHRA claims, Tridico acknowledged that "[i]f a complainant has filed a complaint with the DCOHR, he cannot then *104sue in court, unless he first withdraws the complaint [before a for-cause determination].1' (Pl.s Oppn to Def.s Mot. for S.J. [ECF No. 30] at 9 n.2 (quoting D.C. Code § 2-1403.16(a)),)


. Lost earnings under Title VII are an equitable remedy that, although compensable, are ultimately calculated by the Court. (See Order, December 23, 2015, [ECF No. 49] at 1 (citing, inter alia, Kapche v. Holder, 677 F.3d 454, 464 (D.C. Cir. 2012).) However, the jury calculates lost earnings awarded under USER-RA. (Order, January 8, 2016, [ECF No. 59] at 1.) The jury did not find that Tridico successfully proved any economic harm. (See Verdict Form at 3.)


. Lost earnings, but not pain and suffering, . are compensable under USERRA. See 38 U.S.C. § 4323(d)(1). The $20,000 in compensatory damages could only have been awarded under Title VII.


. The Court could not fully evaluate Tridicos assertion that "deductions from [Tridicos] counsels invoices (over ninety nine (97) hours and $32,456.00 in fees) were made in order to avoid duplicate billing.” (Pl.s Mot. at 16.) Some of the entries on the spreadsheet submitted by Markovitz are labeled "NC” for "no charge.” Those entries, totaling $20,816.50, will not be included in the award. Other entries are labeled “R” for "reduced,” but the . number of hours purported to haye been reduced for each entry was not detailed. Therefore, after subtracting the entries labeled “NC” and making the appropriate deductions based on the Districts objections, the Court will reduce Tridicos overall award by $11,-639.50-the ' difference between Tridicos claimed $32,456.00 in deductio'ns and the $20,816.50 in “no charge” fees.


. The District objects to the Berry & Berry fees on the ground that Tridicos representation before the DCOHR is non-compensable because Tridico did not pursue his DCHRA claims in federal court. (Def.s Oppn at 5.) As Tridico has failed to justify these fees in the first instance, the Court need not address this argument. ■ '


. Fee matrices set out the hourly fees charged by attorneys at various levels of experience in a particular community for the same type of work and offer a "somewhat crude” approximation of prevailing market rates. Snead v. Dist. of Columbia, 139 F.Supp.3d 375, 378 (D.D.C. 2015) (quoting Bley v. Dist. of Columbia, 793 F.3d 97/101 (D.C. Cir. 2015). The Laffey Matrix, compiled by the USAO and updated annually to adjust for inflation, is the most commonly used fee matrix. Eley, 793 F.3d at 100-01. However, beginning on June 1, 2015, the USAO discontinued the Laffey Matrix in favor of a matrix that uses a new *107methodology. See USAO Attorneys Fees Matrix—-2015—2017 n.4 (htfps://www.justice. gov/usaodc/file/889176/download) (‘ 'The methodology used to compute the rates in this matrix replaces that used prior to 2015, which started with the. matrix of hourly rates developed in Laffey v. Northwest Airlines, Inc. 572 F.Supp. 354 (D.D.C. 1983), affd in part, revd in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021, 105 S.Ct. 3488, 87 L.Ed.2d 622 (1985), and then adjusted those rates based oh the Consumer Price Index for All Urban Consumers (CPI-U) for the Washington-Baltimore (DC-MD-VA-WV) area.”). The Court will refer to the table of rates set by the USAO after June 1, 2015 as the "USAO Matrix,” while acknowledging that the parties use "Laffey" to describe the rates prevailing in 2015 and 2016, as well as in prior years. ’


. In the district court for the District of Columbia, the median time from filing a civil lawsuit until, a disposition at trial was 37.4 months for the 12-month period ending June 30, 2016. See U.S. District Courts—Median Time Intervals from Filing to Disposition of Civil Cases (http://www.uscourts.gov/sites/ default/files/data_tables/stfj_c5_630.2016.pdf). At approximately 19 months, the resolution of Tridicos lawsuit was expeditious, as compared to other civil lawsuits that were resolved at trial in this district.


. The notion that Tridico suffered a loss based on the time-value of money is undercut by the *108fact that his attorneys agreed to take the case on a contingency basis (i.e., with recovery only at the end of the lawsuit) and that, practically speaking, money had almost zero time-value from 2013 to the present.